Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because 

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  

Claim 1 (line 5) recites “a patient interface in contact with a human eye.”
In order to provide an initial examination and search the examiner interprets the recitation above in the following manner: “a patient interface configured to be in contact with a human eye.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected as indefinite for multiple reasons.
Claim 1 is written almost in the form of a method claim and contains many functional recitations which the examiner cannot determine if Applicant is 
For example is Applicant positively reciting a laser delivery system or just a functional limitation that the laser beam passes through a laser delivery system. These are not necessarily the same thing. 
Claim 1 recites “as a minimum consisting” in line 3, which given USPTO practice, is contradictory (see MPEP 2111.03).  The word “minimum” in front of “consisting” appears to signal Application actually means “comprising.”
It is unclear if Applicant is actually positively reciting: 1) a scanning and focusing unit, a patient interface, and/or 3) a gonio lens.

In order to provide an initial examination and search, the examiner will interpret claim 1 as (positively) reciting:
1) a pulsed laser source capable of having pulse widths of 50 picoseconds or less,
2) a laser delivery and focusing unit comprising:
	i) a laser beam scanning and focusing unit;
3) a patient interface comprising:
	i) a gonio lens.
 
The examiner provides a prior art rejection which contains the above positively recited structural limitations along with the recited functional limitations of claim 1 as understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 9-10, and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swinger et al. (U.S. Patent 6,325,792).

Regarding claim 1, Swinger et al. disclose a system comprising:
a pulsed laser source capable of having pulse widths of 50 picoseconds or less (see col. 8:33-42),
a laser delivery and focusing unit comprising:
i) a laser beam scanning (see col. 17:1-10 for scanning, for example) and focusing (see col. 17:63 – col. 18:9 for focusing, for example)  unit;
a patient interface comprising:
i) a gonio lens (“contact lens” 280, see col. 34:6-29 and figure 15Z for example).
With respect to the particular angle claimed, see figure 15Z.

Regarding claim 2, Swinger et al. disclose the claimed invention, see col. 17:63 – col. 18:9 for focusing, for example.

Regarding claim 5, Swinger et al. disclose the claimed invention, see col. 17:63 – col. 18:9 for focusing, for example.

Regarding claim 6, Swinger et al. disclose the claimed invention, see figure 15Z, for example.

Regarding claim 9, Swinger et al. disclose the claimed invention, see col. 17:63 – col. 18:9 for focusing, for example.

Regarding claim 10, Swinger et al. disclose the claimed invention.  The recitation of “disposable” is a recitation of intended use.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.


Regarding claim 12, Swinger et al. disclose the claimed invention, the contact lens can be held in a person’s hand.  The recitation of “handheld” is a recitation of intended use.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.

Regarding claim 13, Swinger et al. disclose the claimed invention, see col. 17:1 through col. 18:9 for example.

Regarding claim 14, Swinger et al. disclose the claimed invention, wherein aspherical is interpreted as not spherical, see contact lens 280 in figure 15Z.

Regarding claim 15, Swinger et al. disclose the claimed invention, see col. 17:1-40 for example.

Regarding claims 16-18, Swinger et al. disclose the claimed invention.  The recitations of claims 16-18 are recitations how the apparatus is intended to be employed.  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Swinger et al. (U.S. Patent 6,325,792) as applied to claim 1 above, and further in view of Goldshleger et al. (U.S. Patent 10,335,315).

Regarding claims 3-4, Swinger et al. show the invention above,
but fail to recite:
the patient interface includes a scleral flange, and
the scleral flange incudes a suction channel inside.
Like Swinger et al., Goldshleger et al. disclose a system comprising a laser and a patient interface configured to contact the eye of a patient and teach providing the patient interface with a scleral flange (“contact portion” 320, see col. 5:6-31 and figures 2A-4 for example) and a suction channel (“suction port” 324, see col. 5:6-31 and figures 2A-4 for example) within the scleral flange in order to securely contact the eye and immobilize the eye, see col. 1:28-67.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Swinger et al., as taught by Goldshleger et al., to provide the patient interface with a scleral flange and a suction channel within the scleral flange in order to securely contact the eye and immobilize the eye.

Claims 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Swinger et al. (U.S. Patent 6,325,792) as applied to claim 1 above, and further in view of Gooding et al. (U.S. Patent 9,237,967).
Regarding claim 7, Swinger et al. show the invention above,
but fail to recite:
the patient interface includes a docking part on top that mounts to the laser delivery system.
Like Swinger et al., Gooding et al. disclose a system comprising a laser and a patient interface configured to contact the eye of a patient and teach providing the patient interface with a docking part on the top of the patient interface (“The proximal aspect of the cylindrical upper housing portion (134) forms a geometric coupling interface (136) configured for removable coupling with the movable portion (160) of a diagnostic and interventional system,” see col. 10: 66 – col. 11:34 and figures 3A-3C) in order to removably couple with the rest of the rest laser.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Swinger et al., as taught by Gooding et al., to provide the patient interface with a docking part on the top of the patient interface in order to removably couple with the rest of the rest laser.

Regarding claim 8, Swinger et al. in view of Gooding et al. disclose the claimed invention.  The recitation of claim 8 is a recitation of intended use.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited 

Regarding claim 11, Swinger et al. show the invention above,
but fail to recite:
the gonio lens material includes a liquid that is filled into the patient interface above the cornea (prior to a laser procedure).
Like Swinger et al., Gooding et al. disclose a system comprising a laser and a patient interface configured to contact the eye of a patient and teach providing several embodiments wherein a liquid is filled into the patient interface above the cornea in order to provide a known workable means of providing a more secure coupling of the patient interface and the eye, see col. 12:16 – col. 14:12.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Swinger et al., as taught by Gooding et al., to provide several embodiments wherein a liquid is filled into the patient interface above the cornea in order to provide a known workable means of providing a more secure coupling of the patient interface and the eye.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771.  The examiner can normally be reached on generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792